DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25th, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 7, filed October 25th, 2021, with respect to drawing objections have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
Applicant's arguments, see Pages 7-10, filed October 25th, 2021, with respect to 103 rejections have been fully considered but they are not persuasive. 
In regards to the argument that Yanai in view of Lee does not teach or suggest “a pair of first contact portions” and a pair of second contact portions”, the examiner respectfully disagrees.  Yanai discloses of these limitations in Figs 1-4.  In Fig 4, it can be seen that Fig 4A is a view of the first flexible sheet F1 and Fig 4A is a view of the second flexible sheet F2, which is the same as that shown in Fig 2.  In Para 0052 (3), it is stated that contact portions X1 and X2 are each paired with contact portions X3.  This is further shown in Figs 1 and 3, where each of the pairs correspond to a detection region α1, α2, β1, or β2.  Therefore these limitations are fully taught.  
In regards to the argument that combining Yanai with Lee would render Yanai unsatisfactory for its intended purpose, the examiner respectfully disagrees.  In response to applicant's argument that that combining Yanai with Lee would render Yanai unsatisfactory for its intended purpose, the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It would be obvious to one of ordinary skill in the art of the invention that a terminal connection could be exchanged with wireless connection using antennas.  Merely having the on/off state of the membrane switch 10 be input to an ECU 50 via a wireless connection would not render the Yanai unsatisfactory for its intended purpose.  This could be done by swapping 60a and 60b with the antennas taught by Lee, or some other means.  A detailed rejection follows below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (EP 3,109,092; hereinafter Yanai; already of record) in view of Lee et al. (US 2006/0139159; hereinafter Lee; already of record).
In regards to claim 1, Yanai teaches of a vehicular detector configured to transmit and receive a … signal with a reader provided in a vehicle, detect seating of an occupant on a seat in the vehicle, and transmit a detection signal (Abstract, Fig 1), the vehicular detector comprising: 
a first flexible sheet (Fig 2 Part F1, Para 0030); 
a second flexible sheet placed opposite to the first flexible sheet (Fig 2 Part F2, Para 0030); and 
an insulation sheet having electrical insulating property and intervening between the first flexible sheet and the second flexible sheet (Fig 2 Part F0, Para 0030), wherein 
the first flexible sheet comprises (Fig 2 Part F1, Para 0030) 
…
In Fig 4, it can be seen that Fig 4A is a view of the first flexible sheet F1 and Fig 4A is a view of the second flexible sheet F2, which is the same as that shown in Fig 2.  In Para 0052 (3), it is stated that contact portions X1 and X2 are each paired with contact portions X3.  This is further shown in Figs 1 and 3, where each of the pairs correspond to a detection region α1, α2, β1, or β2), 
the second flexible sheet comprises (Fig 2 Part F2, Para 0030) 
…
A pair of second contact portions … formed on a second opposing surface facing the first flexible sheet (Para 0030, 0052 (3), Figs 2-4 Part X3; In Fig 4, it can be seen that Fig 4A is a view of the first flexible sheet F1 and Fig 4A is a view of the second flexible sheet F2, which is the same as that shown in Fig 2.  In Para 0052 (3), it is stated that contact portions X1 and X2 are each paired with contact portions X3.  This is further shown in Figs 1 and 3, where each of the pairs correspond to a detection region α1, α2, β1, or β2), 
the insulation sheet has a through hole that, at a position where the pair of first contact portions and the pair of second contact portions face, runs through from the first opposing surface to the second opposing surface (Para 0030, 0052 (3), Figs 2-4 Part 31, claim 2), and 
the pair of first contact portions and the pair of second contact portions become a state of making contact with each other by an external force based on seating of the occupant, cause the [seat occupancy determination device] to output the detection signal (Abstract, Fig 2 Part 50, Para 0036, 0039)….


a pair of first contact portions electrically connected to the antenna unit and formed on a first opposing surface facing the second flexible sheet, 
a first controller formed on a surface as a second conductive pattern and configured to be driven by the transmission signal received by the antenna unit and output the detection signal, and 
the pair of first contact portions and the pair of second contact portions become a state of making contact with each other by an external force based on seating of the occupant, cause the antenna unit to output the transmission signal to the first controller, and cause the first controller to output the detection signal to the antenna unit.

Lee, in the same field of endeavor, teaches of an antenna unit formed on a surface as a first conductive pattern and configured to receive a transmission signal including a power supply radio signal from the reader (Fig 2 Part 304, 302, 106, Para 0021, 0011; where Fig 3 suggests that the antenna 302 is located on a different side of the pressure switch 304 than the controller 300) and 
A pair of first contact portions electrically connected to the antenna unit and formed on a first opposing surface facing the second flexible sheet (Fig 2 Part 304, 302, 106, Para 0021, 0029; where the antenna switch 304 could be activated when the contact portions touch and it could be located on a first contact portion; where Fig 3 suggests that the antenna 302 is located on a different side of the pressure switch 304 than the controller 300), 
a first controller formed on a surface as a second conductive pattern and configured to be driven by the transmission signal received by the antenna unit and output the detection signal (Fig 2 
a pair of second contact portions electrically connected to the first controller and formed on a second opposing surface facing the first flexible sheet (Fig 2 Part 106, 300, 304; Para 0021, 0029; where the antenna switch 304 could be activated when the contact portions touch; where Fig 3 suggests that the controller 300 is located on a different side of the pressure switch 304 than the antenna 304), 
the pair of first contact portions and the pair of second contact portions become a state of making contact with each other by an external force based on seating of the occupant, cause the antenna unit to output the transmission signal to the first controller, and cause the first controller to output the detection signal to the antenna unit (Fig 2 Part 106, 300, 304; Para 0021, 0023, 0029, where Fig 3 suggests that the controller 300 is located on a different side of the pressure switch 304 than the antenna 304 and that the antenna is activated when the pressure switch is activated).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of first contact and pair of second contact portions, as taught by Yanai, to include the pair of first contact portions being connected to an antenna and the pair of second contact portions being connected to a first controller, as taught by Lee, in order to allow communication between a tag reader and a tag to be wireless and allow actions to be taken to prevent the likelihood of injury to an occupant of the seat. (Lee Para 0008-0011).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai in view of Lee as applied to claim 1 above, and further in view of Sickon et al. (US 2013/0300555; hereinafter Sickon).
In regards to claim 2, the claim recites analogous limitations to claim 1, and is therefore rejected on the same premise, except for the following limitations.  Yanai in view of Lee teaches of a vehicular detection system (Yanai Abstract, Fig 1) comprising: 


However, Yanai in view of Lee does not teach that a buckle sensor configured to detect a fastening state of a seat belt that is provided to the seat in the vehicle and transmit a second detection signal; and 
a reader provided in the vehicle and configured to receive the first detection signal and the second detection signal, wherein 
the reader comprises: 
a second controller configured to determine a seating state of the occupant on the seat on a basis of the first detection signal, determine a fastening state of the seat belt on a basis of the second detection signal, and output a warning signal when the occupant is in a seating state and the seat belt is in an unfastened state, and 
an alert light configured to warn the occupant in accordance with the warning signal.

Sickon, in the same field of endeavor, teaches of a buckle sensor configured to detect a fastening state of a seat belt that is provided to the seat in the vehicle and transmit a second detection signal (Abstract, Para 0017-0018, Fig 1, Part 22, 24, 26, 30, Fig 2 Part 42); and 
a reader provided in the vehicle and configured to receive the first detection signal and the second detection signal (Para 0017-0019, Fig 1 Part 30, Fig 2 Part 42) wherein 
the reader comprises (Fig 1 Part 30):
a second controller configured to determine a seating state of the occupant on the seat on a basis of the first detection signal, determine a fastening state of the seat belt on a basis of the second detection signal, and output a warning signal when the occupant is in a seating state 
an alert light configured to warn the occupant in accordance with the warning signal (Fig 1 Part 36, Para 0018).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detector to detect the seating of an occupant, as taught by Yanai in view of Lee, to include a seat buckle detector that outputs an alert light if an occupant is not wearing a seat buckle, as taught by Sickon, in order to allow for rear seats of a vehicle to have seat buckle warnings that do not require a wiring harness (Sickon Para 0002-0004).
In regards to claim 3, Yanai in view of Lee, further in view of Sickon teaches of the vehicular detection system according to claim 2, wherein 
the at least one vehicular detector comprises a plurality of the vehicular detectors are placed on a seat surface portion of the seat, the plurality of vehicular detectors being separated from each other (Yanai Fig 1 Parts α1, α2, β1, β2, Para 0032; additionally/alternatively, it would be obvious to one of ordinary skill in the art of the invention to have a plurality of vehicular detectors due to duplication of parts, See MPEP 2144.04 VI), 
each of the vehicular detectors are connected to a different antenna unit (Lee Fig 2 Part 304, 302, 106, Para 0021, 0011, 0027; additionally/alternatively, it would be obvious to one of ordinary skill in the art of the invention to have a plurality of vehicular detectors due to duplication of parts, See MPEP 2144.04 VI), 
each of the vehicular detectors have different identification information and transmit the relevant identification information as the first detection signal to the reader through the respective antenna unit, (Lee Para 0027 lines 19-22), and 

The motivation of combining Yanai, Lee and Sickon is the same as that in recited in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663